Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-10 are presented for examination.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Robot for Assisting a User in Hearing.

Claim Objections
The print quality of the claims is very poor and it is hard to distinguish between commas and periods. Particularly, in claim 7, it appears as if there may be a period after “sets” in line 3, which is in the middle of the claim. Examiner suggests reviewing the claims and making sure periods and commas are easily distinguishable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “driving unit configured to cause the speaker to be moved” in claims 1-10 and “a communications unit configured to transmit and receive a signal” in claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The driving unit may be a movable body plus a motor as on page 9. The communications unit may be a processor as on page 2.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5-7, and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Referring to claim 2, claim 2 recites the limitation "a sound” in line 2.  It is unclear if this is the same sound as in claim 1. Examiner interprets as the sound.
Referring to claim 3, claim 3 recites the limitation "the processor receives a sound source being output by the display device from the display device and acquires the sound source" in lines 4 and 5.  It does not make sense for a device to receive a sound source. A sound source is what makes the sound and is not the sound itself.  Further, the claim seems to indicate that a signal is sent from a display device via a communications unit AND that the processor receives a sound being output from the display device. It is unclear if the sound is actually picked up via the communications unit or the microphone, which would input the sound “being output by the display device”. Further it is unclear if the communication unit is transmit and receive the same signal as indicated. It does not make sense to transmit a signal only to receive the same one in the context of the invention. Examiner interprets as a communication unit configured to receive a signal from a display device, wherein the processor receives the signal as the sound which is the target for hearing aid.
Referring to claims 5-7, claim 5 recites the limitation "the hearing abnormal frequency band" in line 2. There is lack of antecedent basis for this limitation in the claim. Further, the last line states the limitation “a frequency band amplified or converted”. It is unclear if this is the same band as in claim 1. Further, the claim states “the processor outputs a test sound, acquires the hearing abnormal frequency band as an input in response to the test sound is received.” It is unclear what is doing the receiving. In context of the claim itself, it would seem the processor is doing the receiving, however, the processor is also doing the outputting of the same signal. It does not make sense. Examiner interprets as the processor outputs a test sound, determines a hearing abnormal frequency band based on not receiving user input, indicating the test sound was not heard by the user, and sets the hearing abnormal frequency band as the frequency band amplified or converted when the assistant sound is generated. Claims 6-7 depend from claim 5, therefore, they are rejected for the same reasons.
Referring to claim 7, the claim recites the limitation “sets as the hearing abnormal frequency band, a partial frequency band in which the input is not received.” However, claims 5, from which claim 7 depends, states that “hearing abnormal frequency band” is the input. One cannot set the abnormal sets as the hearing abnormal frequency band, a partial frequency band in which the user input is not received. 
Referring to claim 10, claim 10 recites the limitation “the processor outputs the assistant sound, while moving along the user”. It is unclear how the speaker would remain positioned toward the user’s face as in claim 1 if it is continually moving along the user as in claim 10. Further, the claim makes it seem as if the robot is crawling on a user, which further does not make sense in regards to the intention of claim 1. Examiner interprets claim 10 to mean the robot’s speaker is positioned toward the user’s face, as in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki Japanese Patent Publication JP2004020817 (from IDS) in view of Nakadai et al. US Publication No. 20040104702 (from IDS).

              Referring to claim 1, Mochizuki teaches a robot (Fig. 10: robot 41) comprising: a speaker (Fig. 10: speaker 44); a microphone (Fig. 10: microphone 43); a processor (Fig. 8: sound conversion processing unit 42), wherein the processor acquires a sound which is a target of hearing aid, generates an assistant sound by amplifying a predetermined frequency band of the sound or converting the predetermined frequency band of the sound into a different frequency band, and outputs the assistant sound through the speaker (para 0008: “When the output information is an audible sound, the change of the operating state of the electric device can be easily identified by changing the frequency band and the volume. Furthermore, if the frequency band and volume to be changed can be adjusted on the user side, it is possible to set an optimal state according to the hearing ability of the user.”; para 0026: “when the notification sound is emitted from the electric device 22 such as the rice cooker or the microwave oven, the notification sound is sensed by the microphone 43 built in the ear 48 of the robot 41, and the built-in notification sound conversion processing unit 42 is Via the speaker 44 incorporated in the mouth 51 of the robot 41, the frequency is changed to a different frequency band and sound length, interval, and frequency from the detected notification sound, and the converted sound is output.”).
              However, Mochizuki does not teach user voice input per se, but Nakadai et al. teaches a robot (Fig. 1: robot 10) comprising: a speaker (Fig. 10: speaker 51); a microphone (Fig. 1: microphone 16) configured to recognize a voice (para 0191: “if the participant P by saying, e.g., "Hello!" speaks to the robot 10, then the robot 10 has the microphone set 16 picking up the voice”); a processor (Fig. 7: circuits 52-55) configured to acquire a position of a user's face when a hearing aid command is acquired on the basis of the voice recognized through the microphone (para 0191: “if the participant P by saying, e.g., "Hello!" speaks to the robot 10, then the robot 10 has the microphone set 16 picking up the voice of the participant P, and the audition module 20 forming an auditory event 28 that identifies the direction of the voice (sound) source); and a driving unit (Fig. 7: motor control module 40) configured to cause the speaker to be moved toward the position of the user's face (para 0192: “the so-called tracking by voice is effected whereby the robot 10 is directed to turn its head towards the participant P”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize a voice and make the robot movable, as in Nakadai et al., in the robot of Mochizuki because the voice alerts the robot where the user is and allows the robot to direct the altered sound output specifically towards the user.
 the processor acquires, as a sound which is the target for hearing aid, a surrounding sound excluding a voice of the user, among surrounding sounds recognized through the microphone (para 0026).
              Referring to claim 8, Nakadai et al. teaches a camera, wherein the processor recognizes the user corresponding to the hearing aid command through the voice recognized through the microphone and a face captured through the camera (para 0192). Motivation to combine is the same as in claim 1.
              Referring to claim 10, Nakadai et al. teaches the processor outputs the assistant sound, while moving along the user corresponding to the hearing aid command (para 0192; see 112 rejection above for interpretation of claim 10). Motivation to combine is the same as in claim 1.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki and Nakadai et al., as shown in claim 1 above, and further in view of Johansen US Publication No. 20100329491.

              Referring to claim 3, Mochizuki and Nakadai et al. do not teach receiving a signal from a display device, but Johansen teaches a communication unit configured to transmit and receive a signal to and from a display device, wherein the processor receives a sound source being output by the display device from the display device and acquires the sound source as the sound which is the target for hearing aid (paras 0082, 0091). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a mode where the robot can receive a signal from a display device, as in Johansen, in the robot of Mochizuki and Nakadai et al. because it further helps present other sounds in a more appropriate way for those hard of hearing.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki and Nakadai et al., as shown in claim 1 above, and further in view of Jarvis et al. US Publication No. 20180253281.

              Referring to claim 4, Mochizuki teaches a memory configured to store data mapped to a hearing abnormal frequency band requiring hearing aid and sets the hearing abnormal frequency band as a frequency band amplified or converted when the assistant sound is generated. (para 0018, 0019). However, Mochizuki and Nakadai et al. do not teach mapping different settings for different users per se, but Jarvis et al. teaches a memory configured to store data mapped to settings for each user, wherein the processor recognizes a user corresponding to the voice command, acquires settings mapped to the recognized user from the memory, and sets the settings (para 0024). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine a specific user and set settings according to his or her profile, as in Jarvis et al., in the robot of Mochizuki and Nakadai et al. because it allows each user to have use his or her own preferences, especially since everyone’s hearing ability is different.

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki and Nakadai et al., as shown in claim 1 above, and further in view of Komaki US Publication No. 20170330571.

              Referring to claim 5, Mochizuki teaches sets the hearing abnormal frequency band as a frequency band amplified or converted when the assistant sound is generated (paras 0008, 0018, 0026) However, Mochizuki and Nakadai et al. do not teach outputting a test sound per se, but Komaki teaches the processor outputs a test sound, acquires the hearing abnormal frequency band as an input in response to the test sound is received (para 0056). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to output a test sound, as in Komaki, in the robot of Mochizuki and Nakadai et al. because it allows for specific user feedback to help to determine the frequencies where signal adjustment is most needed.
              Referring to claim 7, Komaki teaches the processor divides an audio frequency band into a plurality of partial frequency bands, sequentially outputs the partial frequency bands when the test sound is output, and sets, as the hearing abnormal frequency band, a partial frequency band in which the input is not received (para 0056). Motivation to combine is the same as in claim 5.    

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki, Nakadai et al., and Komaki, as shown in claims 1 and 5 above, and further in view of Simon US Publication No. 20050078838.

          Referring to claim 6, Mochizuki, Nakadai et al., and Komaki do not teach acquiring a required sound volume, but Simon teaches the processor further acquires a required sound volume through the input in response to the test sound, and generates the assistant sound by amplifying the hearing abnormal frequency band of the sound by the required sound volume (paras 0011-0012). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to obtain a required sound volume, as in Simon, in the robot of Mochizuki, Nakadai et al., and Komaki because it allows for the user to give comfortable and preferred settings for the audio output.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki and Nakadai et al., as shown in claim 1 above, and further in view of Luo et al. US Publication No. 20190022850.

              Referring to claim 9, Nakadai et al. teaches a rotating unit configured to adjust an output direction of the speaker, and a tilting unit configured to adjust an output angle of the speaker (para 0113). Motivation to combine is the same as in claim 1. However, Mochizuki and Nakadai et al. do not teach a moving unit per se, but Luo et al. teaches the driving unit comprises at least one of a moving unit configured to move in a direction toward the use (para 0037). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a moving part, as in Luo et al., in the robot of Mochizuki and Nakadai et al. because it further allows the robot to move closer to its intended target.

Conclusion
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A FALEY/Primary Examiner, Art Unit 2652